DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2,5,8,10-11,18-21,23-24 and 26-27 are pending.
Drawings
Applicant’s Drawing submitted 06/26/2018 are acceptable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2018 and 01/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The independent claim 1 is being interpreted as follows:
	-A method of configuring a POS terminal in a payment system via electronic communication with an operator device; this is the way in which an operator device may set-up and arrange hardware and software that make up of a POS terminal, 
	-identifying, at the POS terminal, whether the POS terminal is already bound to an operator device by checking whether an operator identifier corresponding to one of a plurality of operator devices has already been introduced to the POS terminal;  identification of a link between an operator device and POS terminal, which is accomplished by checking whether an operator identifier has already been introduced to the POS terminal. Smith is able to teach generic computers containing a digital ledger, and that ledger records operators access to the system, and whether they have had previous access, which is able to show prior access by a specific operator, but does not indicate a “bound” notion of the operator and POS terminal; 
	wherein the operator identifier is a unique data element corresponding to a specific one of the plurality of operators in the payment system; the identification of the specific operator within the payment system is achieved using a unique data element,
	the operator identifier for identification of the operator device being introduced into the POS terminal by the operator device after the production of, and up to commissioning the POS terminal into service in the payment system; identification is introduced to the POS terminal after the production of the POS terminal, but before the POS terminal is brought into service condition.
	-determining, at the POS terminal, whether a chain of trust of a public-key infrastructure is complete from a digital certificate which contains the operator identifier for identification of the operator device up to a trust anchor; the POS terminal determines if a chain of trust of a public-key terminal is complete based on a digital certificate that includes the operator identifier linked up a trust anchor to the operator device,
	wherein a complete certificate chain up to the trust anchor is provided to the POS terminal at a time of the introduction of the operator identifier, such that the POS terminal ensures that (i) the operator identifier was given by a trustworthy certification body, (ii) an authorized operator device was identified, and (iii) the digital certificate was not manipulated during electronic transfer to the terminal; the complete certificate is determined by completing the chain of trust, which includes the POS terminal determining the operator was given by a trustworthy certification, an authorized operator device was identified, and the digital certificate were not manipulated during the transfer to a terminal. 
	- extracting, at the POS terminal, the operator identifier from a digital certificate of a signing device for signing applications and permanently storing the operator identifier it in an integrity-protected-non-volatile memory so that the POS terminal is bound to the operator device, wherein the operator identifier is stored as an expansion in a digital certificate which is signed by the certification body, such that the POS terminal is associated with the authorized operator device, the operator identifier authorizes the operator device, and an authorization of the operator device is established by the terminal, wherein after successful authorization of the at operator device, the POS terminal perform the configuration; the POS terminal is able to extract operator identifier information from the digital certificate, and the digital certificate is found on a signing device, running a signing application, and then permanently stores the operator identifier in a protected memory so that the POS terminal and operator deice are bound, the operator identifier is stored in a digital certificate which is signed by a certification body in order to associate the authorized operator device with a POS terminal, and successful authorization leads to the allowance of operator devices to perform configurations on the POS terminal. This is to say that the operator must be part of the digital certificate, and once the certificate is confirmed, the operator device is given authorization to configure the POS terminal it is associated with. 
	- transferring cryptographic keys during an asymmetrical cryptography from an operator device that distributes cryptographic keys, wherein cryptographic keys and a 2corresponding digital certificate of the operator device for introducing cryptographic keys are transmitted to the POS terminal; the operator device may be capable of handing out cryptographic keys, and the key plus the digital certificate are used to identify the operator device to the POS terminal. 
	- verifying, at the POS terminal, that the chain of trust from the digital certificate which contains the operator identifier for identification of the operator device up to a trust anchor is complete; the POS terminal is able to verify that the chain of trust, provided by the digital certificate contained the operator identifier for the operator device attempting access to the POS terminal for configuration.
	- extracting, at the POS terminal, the operator identifier from the digital certificate of the operator device for introducing cryptographic keys, and verifying whether the operator identifier corresponds to the operator identifier previously introduced to the POS terminal; the POS terminal extracts the operator identifier from the digital certificate to introduce cryptographic keys, and further verifies that the operator device was one previously introduced to the POS terminal that was allowed access for configuration.
	- rejecting the configuration in an instance in which the operator identifier corresponds to another of the plurality of operator devices, wherein the POS terminal only permits a change by the operator device with which the POS terminal is associated; if the operator identifier corresponds to an operator device not authorized access to the specific POS terminal, it is automatically rejected since the POS terminal only allows for change from operator devices specifically associated thereto.
	-accepting, at the POS terminal, only cryptographic keys which are authorized by the operator device for introducing cryptographic keys and, introducing the cryptographic keys from the operator device, into the POS terminal, the cryptographic keys being encrypted by the operator device using a public key of the terminal and signed using a private key, and the cryptographic keys are decrypted by the POS terminal after their introduction into the POS terminal which has a corresponding private key; the POS terminal only allows for authorization for introducing cryptographic keys by specific operator devices, and when it is accepted that the operator device may introduce the keys, the operator encrypted keys are decrypted by the POS terminal after their introduction that corresponds to a private key.
	-activating optional functions of the POS terminal, wherein using a license for activation is granted using a producer device to activate the optional functions of the POS terminal; The POS terminal additionally may activate other functions when using a license from a producer device. 
	Overall, the invention is directed specifically to the interaction between a POS terminal and operator device, the POS terminal is bound to an operator device by checking an operator identifier, the operator identifier is a unique data element that identifies a specific operator within the entire system of operators, the operator identifier is introduced into the POS terminal by the operator device after production of the POS terminal, but before the POS terminal is in a condition to be used. A chain of trust, with a public-key infrastructure is used to complete a digital certificate, and the digital certificate contains the operator identifier information, and steps required to create a trust anchor to complete certification. The steps include that the operator identifier was given by a trustworthy certification body, an authorized operator device was identified, and the digital certificate was not manipulated.  The POS terminal is able to extract operator identifier information from the digital certificate using singing applications, and permanently storing the operator identifier to memory, so that the POS terminal and operator device are bound. This leads to the operator identifier being used to authorize operator devices on a POS terminal, and when an authorized device is present, allowing the performance of configuration. The digital certificate is further secured using cryptographic keys distributed to operator devices. Verification of all steps of the chain of trust, located within the digital certificate and protected with cryptographic keys are complete leads to the POS terminal extracting the operator identifier, and confirming that the operator identifier was previously introduced to the POS terminal. If the operator identifier corresponds to an operator device without authorization, then the configuration is automatically rejected. If the operator device is authorized, then the cryptographic keys of the operator device are decrypted by the POS terminal, and  the configuration proceeds. 

US 2017/0317833 A1 Smith et al. teaches a generic computer configuration, and how the computer may contain a digital ledger, which is capable of recording operator information, and when they were able to gain previous access to the computer. The ledger is able to showcase a link between when operators accessed the computer, but not a link that would reject access. Smith also teaches the ability to authenticate operators of computer terminals, but does not teach authentication before the operation of a POS terminal. Additionally, Smith makes mention of attestation keys, which used hashed data as an operator identification means, and further showcases the use of public keys to allow for the use of computer, but does not adequately showcase how a POS terminal performs identification of operator devices with the specific public key and trust anchor. Smith teaches the notion of a verification process, but lacks details to the specific steps taken by the POS terminal for determination of chain of trust completion. Smith’s verification allows for access to specific users, but continues to be silent to a POS terminal having the capability to verify certificates. Smith mentions the use of cryptographic keys, and assignment to specific operators, but continues to lack an overall encompassment of all the steps required to complete the verification and access using digital certificates, trust anchors, cryptographic keys and public keys. Smith may teach rejecting or accepting specific operators from using devices, but fails to showcase the immediate rejection of configuration of the terminal based on authorization. Additionally, Smith is completely silent to the use of licenses for activating functions on the POS terminal. 

NZ 585446 A Gill et al teaches that POS terminals may be used to authorize users, and only when users are authorized will a configuration suggestion be accepted. Gill does not teach any authorization steps that require a chain of trust, trust anchors, cryptographic keys, or any of the verification steps claimed. Gill is also completely silent to using licenses for activating function within a POS terminal. 

US 2009/0125996 A1 Guccione et al. teaches that runtime parameters may be one of the applications configured during the entire process of starting up a POS terminal. Guccione is able to perform verification of trustworthy users, but does not showcase the detailed steps provided in the claim limitations. 

US 6,490,367 B1 Carlsson et al teaches a system capable of adding certificates, which include license agreements to activate functions of a computer. Carlsson does  not showcase how this is accomplished on POS terminals, and therefore, is again accomplished on general computers.

Overall, the prior art is able to showcase multiple ways in which operators may be identified and linked to specific computers, and the link may be verified before configuration of computers may proceed. The combination fails to provide a clear picture of how the configuration of generic computers would be further limited to the specific nature of POS terminals. Additionally, the activation of a POS terminal, with a license for functions of a POS terminal, showcases more clearly that the entire process is directed to a POS terminal specifically, and without any indication as to how generic elements may be specifically brought together with a POS terminal, fails to showcase obviousness of three combined references. 
All other claims depend from independent claim 1, and therefore are considered dependent on an allowable claim and follows the same reasoning as stated above. 

Claims 1-2,5,8,10-11,18-21,23-24 and 26-27  allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0371031 A1 Ueno et al. teaches changing configurations of a virtual system (Para. [0026]). US 2008/0189774 A1 Ansari et al. teaches trust chains and public keys for terminal use authorization (Para. [0106-0110]; Para. [0119]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687